Citation Nr: 1625908	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-47 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for asthma on an extraschedular basis only.

2.  Entitlement to a compensable rating for left eye pseudophakia on an extraschedular basis only.

3.  Entitlement to service connection for right eye nuclear sclerotic cataract.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for gout.

8.  Whether there is new and material evidence sufficient to reopen a claim of service connection for a bilateral knee disability, and if so, whether service connection is warranted.

9.  Whether there is new and material evidence sufficient to reopen a claim of service connection for a bilateral ankle disability, and if so, whether service connection is warranted.

10.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989.

These appeals to the Board of Veterans' Appeals (Board) are from August 2008, July 2009, and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In September 2014, the Board issued a Decision and Remand, wherein the Veteran's claims for higher ratings for asthma and left eye pseudophakia were denied, but on a schedular basis only.  Whether he was entitled to a higher rating on an extraschedular basis was remanded for development, and the remaining service-connection claims were remanded so that a personal hearing could be scheduled.

The Veteran had his hearing in November 2015 regarding all of the claims listed above.  In April 2012, he had a hearing regarding his left eye and his asthma only.  Both hearings were before the undersigned VLJ.

The Board has recharacterized the Veteran's claims for service connection for a low back disability, hearing loss, tinnitus, and gout.  These claims were previously characterized as requiring new and material evidence so that they may be reopened; however, as discussed in more detail below, the Board finds these claims have been pending since their original denial in March 2004 because the Veteran filed a timely notice of disagreement (NOD) in August 2004.  Accordingly, these claims do not require reopening.

The issues of entitlement to service connection for a right eye nuclear sclerotic cataract, bilateral knee disability, bilateral ankle disability, hearing loss, a back disability, and gout are REMANDED to the AOJ for additional development.


FINDINGS OF FACT

1.  During the hearing, the Veteran expressed his desire to withdraw his claim of entitlement to a TDIU.

2.  In a October 2004 rating decision, the Veteran's claims for bilateral knee and bilateral ankle disabilities were denied.  He did not appeal that decision.  Evidence associated with the file since then relates to unestablished facts necessary to substantiate the claims, and the claims are reopened.

3.  In an March 2004 rating decision, the Veteran's claims for service connection for a low back disability, hearing loss, tinnitus, and gout were denied.  He filed a notice of disagreement (NOD) in August 2004 that was never acted upon.  These claims have been pending since his November 2003 claim for service connection. 

4.  In resolving all doubt in his favor, tinnitus is related to service.

5.  Pursuant to a September 2014 Board remand and the provisions of 38 C.F.R. § 3.321(b)(1) , the Director of the Compensation Service denied extraschedular ratings for service-connected asthma and left eye pseudophakia.
 
6.  The Veteran's asthma and left eye pseudophakia do not present, and do not combine to present with other service-connected disabilities, such an exceptional or unusual disability picture that the available schedular evaluations are inadequate.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of his appeal for a TDIU.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The October 2004 rating decision denying the claim of entitlement to service connection for bilateral knee and bilateral ankle disabilities is final.  Since then, new and material evidence has been received and the claims are reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

3.  The August 2004 statement is construed as a NOD, and the Veteran's claims for service connection of a low back disability, hearing loss, tinnitus, and gout, have been pending since the initial claim was filed in November 2003.  38 C.F.R. § 20.201 (2015).

4.  The criteria for service connection for tinnitus are met, effective from November 2003.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.400 (2015).

5.  The criteria for an extraschedular ratings for asthma and for left eye pseudophakia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.79, 4.97, DCs 6009, 6602 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of appeal

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the claimant, the applicable claim number, and a statement that the appeal is being withdrawn, and it must also be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

In November 2015, the Veteran and his representative stated during the hearing that the Veteran wanted to withdraw his claim for a TDIU, which was acknowledged on the record by the undersigned VLJ.  A transcript of the hearing has since been produced, containing the Veteran's name and claim number, along with documentation of his clearly expressed desire to withdraw the claim. 

As the Board had not yet issued a decision concerning these claims upon receipt of the statement, the criteria are met for withdrawal of the appeal.  See id.  When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal for a TDIU is dismissed.  Id. 

Reopening previously denied claims

In general, decisions that are not timely appealed are final.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 20.1100 , 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2015).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the outset, the Board notes that the Veteran's claims for service connection for a low back disability, hearing loss, tinnitus, and gout were initially denied in a March 2004 rating decision.  They have been treated as if they were finally denied since his claim to reopen was received in May 2008.  However, in August 2004, within the year-long period to appeal, the Veteran filed a Statement in Support of Claim (VA Form 21-4138), wherein he indicated he wanted to "[r]eopen s/c claim and amend to include ankle...and knee condition...."  The Board construes this as a notice of disagreement (NOD) to the March 2004 rating decision, as it clearly conveys disagreement and a desire to contest the result of the decision.  38 C.F.R. § 20.201.  The AOJ did not act on this statement, except to adjudicate his claim for service connection of the ankles and knees.  Accordingly, an appeal was filed to the March 2004 rating decision, and therefore the decision is not final.  38 C.F.R. § 20.1103.  It follows that these claims-service connection for a low back disability, hearing loss, tinnitus, and gout-are still pending and that new and material evidence is not required.  As mentioned in the Introduction, the low back, hearing loss, and gout are remanded for further development.

The Veteran's claims for service connection for bilateral ankle and bilateral knee disabilities were last denied in an October 2004 rating decision.  The RO's decision indicated that his treatment records did not show any diagnoses of these joints, except for gout, which the RO (incorrectly) noted had been denied and not appealed.  In other words, there was no record of a current diagnosis, aside from gout.  He did not appeal those decisions and they are now final.

Since then, the Veteran was given a VA examination in March 2010.  The VA examiner diagnosed mild arthritis of the ankles and patellofemoral syndrome of the knees.  The Veteran has also provided information regarding an injury to the knees and ankles while in basic training.  This is new and material evidence that relates to a fact necessary to substantiate the claims, and therefore the claims are reopened.

These claims require additional development and are discussed in more detail in the Remand section, below.

Service connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2015).  

The Veteran asserts that he has had tinnitus since service.  Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  To that end, the Board has no reason to doubt that the Veteran currently experiences ringing in the ears, as his VA treatment records show tinnitus is diagnosed.  It is therefore clear that he has a current disability.

He was in the infantry while in service, thus exposure to traumatic noise is conceded.  

He has not been provided a VA examination for this disability.  His STRs do not show this diagnosis, but that is not dispositive of the inquiry.  The form Report of Medical History he completed at separation does not ask whether he had a history of ringing in the ears, but he did answer "no" to whether he had a history of any ear problem.  The record shows the Veteran works as a cook, and did so before entering service.  The record reveals no indication of any traumatic noise exposure in his civilian life.  As mentioned, he has asserted that he has had ringing or buzzing in his ears since he was in service.  The record does not contradict this assertion, and the Board finds the Veteran's statements credible.  Accordingly, the Board finds that service connection is warranted for tinnitus.  

As discussed above, this claim has been pending since he filed his initial claim for service connection, in November 2003.  The effective date of service connection is therefore in November 2003.  38 C.F.R. § 3.400 (2015).

Increased rating on extraschedular basis

Schedular disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

Because the ratings under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual claimant's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations, however, if the rating is inadequate, an extraschedular rating may be warranted.  The governing norm in these cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

The threshold inquiry for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun, supra.

The increased rating issues before the Board are limited to whether increased ratings for asthma and for left eye pseudophakia are warranted on an extraschedular basis only.  As mentioned above, the Board denied increased ratings on a schedular basis in the September 2014 Decision and Remand.  

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance; however, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Here, the Board referred these issues for extraschedular consideration in September 2014, and in November 2015, the Director rendered a decision that an extraschedular evaluation was not warranted for either disability.  Thus, the Board may consider the issue of entitlement to higher ratings on an extraschedular basis.

His asthma is rated 30 percent disabling under DC 6602, for bronchial asthma, which provides for a 10 percent rating where Forced Expiratory Volume in one second (FEV-1) is 71 to 80 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) is 71 to 80 percent, or if the claimant is on intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or with daily use of inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or with at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assigned with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or with more than 1 attack per week with episodes of respiratory failure, or with required daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  38 C.F.R. § 4.97, DC 6602.

During his hearings, the Veteran reported that asthma made it impossible for him to overexert himself, because he gets short of breath.  Consequently, he cannot run if he is running late.  He reported that he occasionally has to stop his work as a cook to sit down, for twenty to thirty minutes, which he estimated at about three times a month.  He said that pollutants in the air, such as smoke, cause these flares.  He reported that he uses his inhaler at those times and that generally provides relief, but his symptoms are always present.  He said that he missed a full day of work about twice a year.  He said that he has been to the emergency room for treatment, but that he has never been admitted to the hospital for treatment due to his asthma.  

He made similar complaints at his July 2009 VA examination.  It was noted the Veteran had never needed oxygen, and that he treated with an inhaler as needed.  An X-ray showed clear lungs, and he did not wheeze.  He was noted to have mild respiratory alkalosis, but no symptoms have been attributed to it.  His most recent VA examination, in February 2014, shows that he uses intermittent bronchodilator therapy.  There are no episodes of respiratory failure.  A pulmonary function test was conducted, showing FEV-1 of 90 percent predicted and FEV-1/FVC of 76 percent.  He was noted to have mild obstructive defect, but no evidence of restrictive defect.  There were no "other" pertinent findings reported.  VA treatment records note mild to moderate asthma that is controlled and stable.  His records indicate that he cannot be treated with a steroid inhalant due to the development of a cataract, for which he is service-connected.  

The Veteran asserts he is entitled to a higher rating for asthma.  The Director of the Compensation Service found that an extraschedular rating was not warranted.  The Board agrees that the Veteran's asthma does not produce such an exceptional or unusual disability picture that the schedular criteria is rendered inadequate.  Based on the above evidence, the Board finds that the schedular criteria adequately addresses the Veteran's symptoms.  He has shortness of breath on exertion, which is contemplated by the criteria regarding the FEV-1 and FEV-1/FVC breathing test results.  He has decreased ability to exert himself, which again is contemplated by the test results.  He has been shown to have respiratory alkalosis, but there are no complaints of any symptoms that are associated with this diagnosis.  He has not been hospitalized for this disability at all.  He has asserted some lost time from work, but no more than a few hours a month, and no more than 1 or 2 days in a year.  In short, the evidence does not show the existence of any unusual or exceptional symptoms that are not addressed by the rating criteria, or that his symptoms cause a marked interference in employment or that he has had frequent hospitalizations because of his asthma.  Accordingly, an extraschedular rating for asthma is not warranted.  38 C.F.R. § 3.321(b)(1).   

His left eye is rated noncompensably under DC 6009, which pertains to unhealed injury of the eye.  38 C.F.R. § 4.79, DC 6009 (2015).  Under this code, rating is determined by visual impairment or on incapacitating episodes, whichever results in a higher rating.  Id.  The rating criteria for unhealed injury of the eye has changed during the pendency of his appeal.  The criteria in effect at the time of service connection provided for a 10 percent to a 100 percent rating for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a, DC 6009 (2008).  His schedular rating was considered under both sets of criteria by the Board in the September 2014 Decision and Remand.

During his hearings, he reported that his left eye does not focus and that he has to reposition himself or the thing he is trying to read to be able to see it.  He reported that he has had his hours cut because he has made mistakes on order tickets because he cannot always see them.  He says that he must wear glasses but that he still does not see well.  He said that he does well in eye examinations because that is a controlled environment, but has great difficulty focusing otherwise.  He said that his eye gets irritated more easily since his cataract was removed, which causes him to rub it and cause it to get sore.  

At the July 2008 VA examination, he had corrected left eye visual acuity of 20/25.  His pupil reacted to light, and there were no defects noted.  Visual fields were full, as was ocular motility.  A stromal corneal scar was noted.  At the August 2009 VA examination, his corrected left eye visual acuity was 20/20.  He did not have any unusual findings or complaints.  It was noted that the corneal scar is not in his visual axis and not detrimental to his vision.  At the July 2010 VA examination, it was noted that he had not had any incapacitating episodes associated with his pseudophakia.  His corrected visual acuity was 20/20.  No abnormalities were found on examination, except for the replacement lens and the corneal scar.  His VA treatment records do not show any unusual symptoms or any incapacitating episodes from his left eye.  

The Veteran asserts he is entitled to a higher rating for his left eye pseudophakia.  The Director of the Compensation Service found that an extraschedular rating was not warranted.  The Board agrees that the Veteran's left eye does not produce such an exceptional or unusual disability picture that the schedular criteria is rendered inadequate.  Based on the above evidence, the Board finds that the schedular criteria adequately addresses the Veteran's symptoms.  His vision is shown by objective testing to be correctable to 20/20 or 20/25.  He has not had any incapacitating episodes.  He has complained about occasional irritation, and soreness in the eye, which is not explicitly addressed in the criteria.  However, pain and soreness, and similar symptomatology, is contemplated by the possibility for incapacitating episodes, which the Veteran has not had.  The Veteran has not alleged that his left eye has been irritated to the point that he cannot see or that he has had to seek medical attention for it.  He has alleged losing some hours at work because of mistakes made due to his problems seeing, but there is no evidence that he has lost a significant amount of work time due to his left eye.  In short, the evidence does not show the existence of any unusual or exceptional symptoms that are not addressed by the rating criteria, or that his symptoms cause a marked interference in employment or that he has had frequent hospitalizations because of his left eye.  Accordingly, an extraschedular rating for asthma is not warranted.  38 C.F.R. § 3.321(b)(1).   

The Board considered whether an extraschedular evaluation was warranted based on the combined effects of his left eye, his asthma, and his tinnitus, which are his only currently service-connected disabilities.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  During his April 2012 hearing, the Veteran reported that he had to discontinue use of steroid inhaler treatment for his asthma because it caused the cataract in his left eye.  He indicated that the medicine his doctors put him on afterwards did not treat it as effectively, but he did not explain how.  He reported that he had been given another inhaler, not steroid-based, to use when needed.  However, the symptoms that are treated by inhalers are the same symptoms contemplated by the rating criteria; indeed, the reduced effectiveness of the nonsteroid medication was likely the reason for his 30 percent rating for asthma, which is effective since October 2008.  After reviewing the evidence, the Board has not identified any additional symptoms resulting from these service-connected disabilities that have not been attributed to a specific service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998); see also Esteban v. Brown, 6 Vet. App. 259 (1994) (separate and distinct manifestations of symptoms attributable to the same injury are to be compensated under the appropriate diagnostic codes).  Therefore, an extraschedular rating based on the combined effects of multiple service-connected disabilities is not warranted.


ORDER

The claim of entitlement to a TDIU is dismissed.

The claims of entitlement to service connection for bilateral knee and bilateral ankle disabilities are reopened.

Service connection for tinnitus is granted.

The claim of entitlement to an increased rating for asthma on an extraschedular basis is denied.

The claim of entitlement to an increased rating for left eye pseudophakia on an extraschedular basis is denied.


REMAND

The remaining claims require additional development.

The Veteran must be given updated VA examinations for the ankles and knees.  The April 2010 VA examination report is inadequate because the examiner based her opinion largely in part to a lack of documentation of symptoms or treatment following service.  This is an insufficient basis for a negative opinion. 

In regard to his back, he must be given a VA examination.  His VA treatment records show that he has degenerative changes in his thoracic spine, and that he also has marked thoracic spine kyphosis, mild dextroscoliosis, and mild lumbar scoliosis.  The Veteran asserts that he entered service with scoliosis, which he says he was born with, and that his spine was almost disqualifying.  He reported that he never had any problems with his scoliosis until he was in the military, which he attributes to the heavy packs carried during training and to the general rigorousness of training.  He reported that his back pain started during basic, but because he knew he was working harder than he ever had, he thought that he would improve.  A June 1988 STR showed that he was given an X-ray, where increased thoracic kyphosis was shown.  A medical opinion must be obtained.

He must also be given a VA examination for gout.  The Veteran alleges that it was diagnosed in the early 1990's, but he is not sure when.  The evidence currently of record shows it at least as early as 2003.  He also alleges that the injury that he had during basic training, in which he injured his knees and ankles, caused his gout.  This evidence must be considered by a VA examiner.

In regard to his right eye, a clarified VA examination report must be obtained.  The July 2010 VA examination showed trace nuclear sclerosis in the right eye, but did not provide a complete opinion.  An opinion on whether that is related to his use of steroids for his asthma must be obtained.

He must also be given an updated VA hearing loss examination for an opinion on whether he has hearing loss for VA purposes, and if so, whether it is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he receives for his knees, ankles, back, eyes and vision, and hearing loss, and make arrangements to obtain all records not already associated with the claims file.

Ensure that updated VA treatment records are also associated with the claims file, including any archived records from the late 1980's and early 1990's.  The record shows he received treatment at Broward County, Miami, and Oakland Park VAMCs.  Ask him to identify all VA facilities he has gone to for treatment.

2.  After receipt of records, schedule the Veteran for an appropriate examination for a report on whether it is as likely as not (50 percent or greater probability) that bilateral ankle disabilities, including arthritis, and bilateral knee disabilities, including patellofemoral pain syndrome, are related to service.  The examiner is asked to review the claims file and medical records prior to the examination, and to conduct a complete examination along with all necessary diagnostic testing.

The Veteran was diagnosed with patellofemoral pain syndrome of the knees and degenerative joint disease of the ankles at the April 2010 VA examination.  The examiner opined that it was less likely these diagnoses were related to service, as there was no documentation of chronicity.  A lack of documentation of treatment or symptoms is an insufficient basis to deny service connection, and this reason does not actually address the likelihood of a relationship to service.  

The Veteran asserts that he injured his knees and ankles during basic training.  He was running the obstacle course, and landed wrong after jumping over some rocks.  He landed on uneven ground, and both his ankles and knees were twisted.  He was treated with pain medication and rest.

His STRs document treatment for the ankles and knees, but do not document the details of the injury.  The examiner is therefore asked to elicit a detailed history from the Veteran regarding the injury and his symptoms since the injury.  In February 1986, he was treated for chondromalacia.  In March 1986, he was treated for bilateral patellofemoral joint syndrome with effusion, and iliotibial band syndrome.  He was on profile for seven days.  In September 1986, he was treated for achilles tendonitis, and a sprained ankle in October 1986.  An October 1986 record notes he was given a cast and was recovering from that and achilles tendonitis, but that his knee and ankle were painful.  He was on profile again, for five days.  In March 1988, he complained of foot pain, and was diagnosed again with achilles tendonitis.  In February 1989 he was noted to have severe achilles tendonitis.  He separated from service in January 1989 with normal joints.

The examiner is asked to consider all statements by the Veteran as credible, even those unsupported by contemporaneous documentation.  All opinions must be supported with explanatory rationale that cites to evidence in the record or medically accepted knowledge.

First, is it as likely as not (50 percent or greater probability) that the bilateral patellofemoral syndrome, and any other disability diagnosed during the examination, is related to the incident described in service (the injury in basic training) or to the symptoms or diagnoses from service?  The Board notes that he was also diagnosed with patellofemoral syndrome in service, and asks for an opinion addressing the relationship between these two diagnoses.

Second, it is as likely as not (50 percent or greater probability) that the bilateral ankle DJD, and any other disability diagnosed during the examination, is related to the incident described in service (the injury in basic training) or to the symptoms or diagnoses from service?

All opinions are to be supported with explanatory rationale.

3.  Schedule an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any current back disability is related to service.  The examiner is asked to review the claims file prior to the examination, and to conduct a complete examination with all necessary diagnostic tests.

The Veteran asserts that he entered service with scoliosis, but it was determined to not be disqualifying.  He asserts that he was told by a physician after service that he should not have been permitted into the service with his back.  His entrance examination does not reveal any spinal abnormalities.  A June 1988 X-ray shows increased thoracic kyphosis.  His separation examination does not reveal any spinal abnormalities.

A VA treatment record indicates the Veteran had an X-ray of the thoracic spine in February 1993, which showed "mild scoliosis and osteoarthritis and kyphosis."  He continues to have arthritis and spinal contour abnormalities.

The examiner is asked to address the Veteran's theory of entitlement, which is that his scoliosis was preexisting and was aggravated by service.   The examiner is first asked to address whether his scoliosis was preexisting service.  Is it clear and unmistakable (or undebatable) that scoliosis was present at entrance to service?  The Veteran asserts he was born with it and that it was identified, but that after additional examination, his back was found to be qualifying.  

If undebatably present at entrance, the examiner is next asked whether it is also clear and unmistakable (or undebatable) that it DID NOT undergo a permanent worsening beyond the normal progression of the disability?  The examiner is asked to provide explanation for whatever findings are made.

If the answer to either of the above questions is "no," then the examiner is asked whether it is as likely as not (50 percent or greater probability) that any current back disability was caused by service or is related to service in any way.  It appears the Veteran was diagnosed with arthritis at least as of February 1993.  He separated from service in January 1989.  The examiner is asked whether it is as likely as not (50 percent or greater probability) that arthritis incepted in service or within the year following separation (that is, by January 1990).

All opinions are to be supported with explanatory rationale.

4.  Schedule an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that gout is related to service.  The examiner is asked to review the claims file prior to the examination and to conduct a complete examination, with all necessary diagnostic tests.

The Veteran alleges that his gout is due to an injury from service, wherein he injured his knees and ankles.  He reports that he was doing the obstacle course, jumped over some rocks, and landed wrong, twisting both his knees and ankles.  He was treated periodically during service for both the ankles and the knees.  Details of the injury are not documented in the STRs, therefore the examiner is asked to elicit a detailed history of the incident and his symptoms thereafter.

The examiner is asked whether it is as likely as not (50 percent or greater probability) that gout incepted during service or within the first year following service (that is, but January 1990).  The examiner is asked whether the symptoms and complaints in service were manifestations of gout.  He was not diagnosed until the 1990's.

The examiner is asked whether it is as likely as not (50 percent or greater probability) that gout resulted from the injuries that happened during service.

All opinions must be accompanied by explanatory rationale.

5.  Schedule an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that right eye nuclear sclerosis is related to service.

The Veteran alleges that it has developed from using steroids to treat his asthma, which is what caused his left eye cataract that has since been removed.  His VA treatment records note that he is not to be treated with inhaled steroids due to cataract development, at least as of December 2002.  It is not clear to the Board whether he was ever given steroid prescription treatment after that.

The examiner is asked whether it is as likely as not (50 percent or greater probability) that the right eye nuclear sclerosis was caused by his previous steroid use.  That is, even though it appears that steroid use was discontinued, it is as likely as not that the right eye developed nuclear sclerosis from that prior use?

The examiner is asked whether it is as likely as not (50 percent or greater probability) that right eye nuclear sclerosis developed as a result of the left eye cataract or pseudophakia?  Or, is it as likely as not (50 percent or greater probability) that right eye nuclear sclerosis underwent a permanent increase in severity beyond its normal progression due to the left eye?

All opinions are to be accompanied by explanatory rationale.

6.  Schedule the Veteran for an updated VA examination for an opinion on whether he has hearing loss for VA purposes, and if so, whether it is as likely as not (50 percent or greater probability) that hearing loss is related to service.

His STRs appear to show that his hearing acuity decreased during service, especially in the 3000 to 4000 Hertz range on the left side.  He separated with normal hearing.

He was in the infantry and exposure to traumatic noise is conceded.  

The examiner is asked to conduct a hearing test and determine whether the Veteran has a disabling hearing loss, for VA purposes. 

The examiner is then asked whether it is as likely as not (50 percent or greater probability) that hearing loss is related to service.  The examiner is asked to provide comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

a. "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

b. Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

c. Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

d. Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

7.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

8.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


